The clerk's and reporter's transcripts in this case were filed in this court on December 27, 1919. The case was regularly placed on the April, 1920, calendar and, when called, counsel for appellants requested and were granted thirty days' time in which to file an opening brief. Such time having expired without the filing of a brief and no extension of time having been requested or granted, the case is now ordered submitted upon the record. *Page 750
[1] By an information filed in the superior court by the district attorney of Sacramento County, defendants were charged with having, in September, 1919, entered the store of O. Morelli, in the city of Sacramento, with intent to commit the crime of larceny. Defendants were jointly tried, the jury found them guilty, and they were sentenced by the court to imprisonment in the state prison.
We have carefully examined the record and are satisfied that there was sufficient evidence to justify the verdict of guilty. The law was correctly stated to the jury by the court and we discover in the record no error prejudicial to the defendants.
The judgment is affirmed.
Nicol, P. J., pro tem., and Burnett, J., concurred.